             Case 1:17-cv-01044-RCL Document 30 Filed 12/18/19 Page 1 of 4



                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
__________________________________________
CENTER FOR BIOLOGICAL DIVERSITY,           )
                                          )
                  Plaintiff,              )
                                          )
       v.                                 )
                                          ) Case No. 17-cv-1044 (RCL)
UNITED STATES ENVIRONMENTAL               )
  PROTECTION AGENCY,                      )
                                          )
                  Defendant.              )
__________________________________________)

                                    JOINT STATUS REPORT

        The parties stated in their last status report that they would file another status report on or

before December 19, 2019 and requested that the Court defer setting a briefing schedule.

Accordingly, the parties, by and through undersigned counsel, provide the following update as to

the status of this matter.

        1.       The FOIA request at issue in the original Complaint in this action is a request that

EPA received on March 22, 2017, from the Center for Biological Diversity (“CBD”), that

requested certain records relating to Executive Order 13778, titled “Restoring the Rule of Law,

Federalism, and Economic Growth by Reviewing the ‘Waters of the United States’ Rule.” EPA

assigned the request reference number EPA-HQ-2017-005166.

        2.       On April 19, 2017, EPA received a related request under FOIA from CBD. That

request sought: “all records that reference, discuss, and/or facilitate the repeal and/or rewrite of

the rule defining the ‘waters of the United States’” under the Clean Water Act, including, but not

limited to, responsive records between EPA and third parties. EPA assigned the request

reference number EPA-HQ-2017-006341. That request was included in the First Amended

Complaint filed in this matter.
            Case 1:17-cv-01044-RCL Document 30 Filed 12/18/19 Page 2 of 4



       3.       EPA conducted a search to locate records responsive to both requests. EPA’s

search identified approximately 60,000 records that are potentially responsive to the first request

(Request No. 2017-005166) and approximately 30,000 additional records that are potentially

responsive to the second request (Request No. 2017-006341).

       4.       With respect to a processing schedule, the parties reported in a previous status

report that Defendant had endeavored to process approximately 2,000 potentially responsive

records per month, and had done so for several months, but had advised Plaintiff that the rate of

processing had become infeasible. The parties conferred by email exchanges dated March 6,

2019, March 13, 2019, and March 15, 2019, and agreed to modify the search parameters and

processing rate in this case. Under the modified search parameters, Defendant estimated that

there were approximately 4,000 potentially responsive records remaining for review. Defendant

agreed to process approximately 500 potentially responsive records per month and to make a

monthly rolling production of processed, non-exempt records responsive to the requests.

Moreover, as part of the parties’ agreement as reflected in the referenced email exchanges,

Defendant also had agreed to complete the processing and production of records under the

modified search parameters by the end of December 2019.

       5.       Since the last status report, EPA has advised Plaintiff that EPA expects it will

need additional time to complete the processing of the requests beyond the end of December goal

that was stated in previous status reports. The parties have conferred and Plaintiff has accepted

this revision to the previously agreed-upon schedule with the understanding that EPA will

complete the processing of the requests and production of non-exempt, responsive records by

February 14, 2020, with the processing and production of any non-exempt, responsive records

undergoing inter-agency consultation by March 9, 2020.
             Case 1:17-cv-01044-RCL Document 30 Filed 12/18/19 Page 3 of 4



        6.      In terms of productions that have been made since the last status report, Defendant

produced records on October 7, 2019 and October 31, 2019. Defendant intends to produce

additional records before December 31, 2019. Defendant intends to continue to produce

processed, non-exempt records responsive to the requests on a rolling basis in the coming

months. Defendant has advised Plaintiff that, as Defendant approaches the last of the remaining

potentially responsive records, it may process fewer than 500 potentially responsive records per

month and may produce processed, non-exempt records responsive to the requests less

frequently than monthly, with processing and production still scheduled for completion by the

new deadlines stated in paragraph 5 above.

        7.       In light of the above, the parties propose that they provide a further status report

to the Court on or before March 19, 2020, and that the Court defer setting a briefing schedule at

this time.

                                        Respectfully submitted,

                                        JESSIE K. LIU, D.C. Bar #472845
                                        United States Attorney

                                        DANIEL F. VAN HORN, D.C. BAR # 924092
                                        Civil Chief

                                        By: ______/s/______________
                                        JEREMY S. SIMON, D.C. BAR #447956
                                        Assistant United States Attorney
                                        Civil Division
                                        555 4th Street, N.W.
                                        Washington, D.C. 20530
                                        (202) 252-2528
                                        Jeremy.Simon@usdoj.gov

                                        Counsel for Defendant

                                             AND


                                        /s/ Ryan Adair Shannon
Case 1:17-cv-01044-RCL Document 30 Filed 12/18/19 Page 4 of 4



                     Ryan Adair Shannon (D.C. Bar No. OR 00007)
                     CENTER FOR BIOLOGICAL DIVERSITY
                     P.O. Box 11374
                     Portland, OR 97211
                     (503) 283-5474 ext. 407
                     rshannon@biologicaldiversity.org

                     Counsel for Plaintiff Center for
                     Biological Diversity
